Citation Nr: 0304886	
Decision Date: 03/14/03    Archive Date: 03/24/03	

DOCKET NO.  00-13 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostatitis 
(claimed as blood in semen), including as a manifestation of 
undiagnosed illness. 

2.  Entitlement to service connection for a positive ANA 
test. 

3.  Entitlement to service connection for residuals of 
ingestion of pyridostigmine tablets.  

(The issues of entitlement to service connection for fatigue, 
headaches, joint pain, muscle pain, night sweats, memory 
loss, inability to concentrate, and mental and emotional 
changes, including as manifestations of undiagnosed illness 
will be addressed in a separate Board decision)  


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from June 1975 to 
June 1995.  He served in the Southwest Asia Theater of 
Operations from August 1990 to March 1991 during the Persian 
Gulf Conflict.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, among other determinations, denied 
service connection for the various disabilities now at issue.  
On preliminary review of the appeal in May 2001, the Board 
remanded the case to the RO for additional evidentiary 
development.  The Board noted that it was unclear from 
statements made by the veteran whether the Persian Gulf 
Registry examination had been performed in February 1995 at 
the William Beaumont Army Medical Center, or in March or 
April 1994 at a location that the veteran did not identify.  
The Board also noted that the existence of certain additional 
records from Holloman Air Force Base might actually be the 
records cited by the veteran but explained that additional 
clarification from the veteran was needed.  A June 2001 
letter from the veteran was not fully responsive to the 
concerns raised by the Board and provided no additional 
information that would permit further records searches, 
though the veteran was emphatic that he had attended a Gulf 
War examination at the William Beaumont Army Medical Center.  
In a telephone contact on October 18, 2001, the veteran told 
the RO that there was no additional evidence pertaining to 
his claim and that the VA Medical Center in El Paso had all 
of his records.  The RO proceeded to obtain VA records from 
El Paso for the period from October 1995 to March 2002 and 
from the William Beaumont Army Medical Center for the period 
from October 1995 to October 2001.  The case has been 
returned to the Board for further review on appeal.  

Pursuant to authority granted by the newly promulgated VA 
regulations, the Board will undertake additional evidentiary 
development before adjudicating the issues of entitlement to 
service connection for fatigue, headaches, joint pains, 
muscle pains, night sweats, memory loss, inability to 
concentrate, and mental and emotional changes.  See 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  Upon completion of that development, 
the Board will enter a separate decision addressing that 
issue based upon all of the relevant evidence of record, 
including that received pursuant to the Board's development.  


FINDINGS OF FACT

1.  During service the veteran was treated for an acute 
episode of prostatitis that resolved without residual 
disability.

2.  The veteran does not currently have prostatitis or 
residuals of prostatitis.  

3.  The veteran had positive results of ANA tests performed 
in May 1998 and January 2002.  

4.  The positive ANA test results do not represent a 
definable disability.

5.  The competent medical evidence of record does not 
establish that the veteran has any identifiable residuals of 
ingestion of pyridostigmine tablets during service.  


CONCLUSIONS OF LAW

1.  Residuals of prostatitis (claimed as blood in the semen) 
were not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 
and Supp. 2002); 38 C.F.R. § 3.303(b) (2002).  

2.  Residuals of a positive ANA test were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 1991 and Supp. 2002); 38 C.F.R. 
§ 3.303(b) (2002).  

3.  Residuals of ingestion of pyridostigmine tablets were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 and 
Supp. 2002); 38 C.F.R. § 3.303(b) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must determine whether the various 
provisions of the VCAA apply to a particular claim).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the applicable law and regulations and 
the RO's finding as to the inadequacy of the evidence of 
record as a basis for an allowance of service connection for 
the disabilities at issue were explained in the statement of 
the case and in subsequent supplemental statements of the 
case.  The Board's remand apprised the veteran of the 
critical need for medical records regarding his disabilities 
as a basis for adjudicating his claims and offered him an 
opportunity to submit additional evidence if he so desired.  
In addition, a September 2001 RO letter explained the 
expanded VA duties under the VCAA.  The letter explained that 
medical records would be obtained if he provided the names of 
all medical providers and the approximate dates of treatment 
and that the RO would help him obtain material such as 
medical records, employment records, or records from Federal 
agencies if he gave enough information to enable VA to 
request them.  Forms were for the release of private records 
were provided.  The essence of the approach set forth in this 
letter was to allocate the responsibility for procuring 
evidence between the veteran and VA such that the VA would 
make official requests for all records for which the veteran 
provided adequate identifying information and executed 
authorizations for their release.  In the aggregate, the 
statement of the case, the supplemental statements of the 
case and the RO letters are sufficient to put the veteran on 
notice of the requirements of the law, the evidence needed to 
support his claim, the information he must supply to permit 
VA assistance in developing his claim, and the evidence to be 
procured by the VA in furtherance of its duty to assist 
pursuant to the requirements of Quartuccio.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

With respect to the duty to assist, the record reflects that 
the evidence relevant to the issues involving prostatitis, a 
positive ANA test, and ingestion of pyridostigmine tablets 
has been developed to the extent possible.  All known VA 
outpatient treatment records have been obtained.  The veteran 
has undergone two VA examinations.  To the extent that the 
Board can ascertain, there are no additional VA or private 
medical records that might be obtained to substantiate the 
veteran's claims as to these matters, nor can the Board 
identify any other avenues of evidentiary development that 
might prove helpful in substantiating the claims.  

It should be noted in this regard that the Board remanded the 
case in part to ensure that the report of the Persian Gulf 
Registry examination was of record.  The veteran was offered 
an opportunity to reconcile his conflicting statements 
concerning this examination.  His later communications were 
not helpful and a question as to the date and time of the 
examination remains.  The best conclusion to be drawn from 
the available record is that the reports from Holoman Air 
Force Base dated in March and April 1994 most likely 
represented the Persian Gulf Registry examination.  Although 
the veteran claims that the examination was conducted at the 
Beaumont Army Medical Center, the records requested from that 
facility for the period since January 1995 contain no 
clarifying information with respect to the occurrence of a 
Persian Gulf Registry examination.  The Board believes that 
the matter needs to be investigated further and is seeking 
clarification through the development memo issued in 
conjunction with the present decision.  However, since the 
record now contains clear clinical evidence establishing that 
after the date of these records, the veteran had no current 
disability with regard to any episode of prostatitis, the 
results of ANA tests performed in May 1998 and January 2002 
or residuals of ingestion of pyridostigmine tablets during 
service.  Since the absence of current disability is 
dispositive as to these issues, there is no reasonable 
possibility that the efforts to obtain the earlier reported 
medical records could substantiate the claim.  Thus, with 
respect to the issues adjudicated in this determination, VA 
obligations with respect to developing the record have been 
met.

Legal Criteria

Service connection may be established for disability that is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (2002).  VA regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  

Service connection for prostatitis, claimed as blood in the 
semen 

Service medical records show that in May 1991 the veteran was 
seen at a service department urology clinic following two 
episodes of finding blood in his semen.  Examination was 
negative.  On urological consultation it was noted that the 
veteran had no difficulty voiding.  The prostate was soft and 
tender.  The impression was prostatitis.  The veteran was 
seen again later in June 1991 and was given a refill of 
medications.  In mid-July 1995, it was reported that he felt 
fine and that there had been no more bloody ejaculations.  
The assessment was prostatitis, resolved.  

The veteran underwent a VA genitourinary examination in 
June 1995 in connection with his service connection claim.  
He had no current subjective complaints.  He denied frequency 
of urination, pyuria, pain or tenesmus, and incontinence 
requiring pads or appliances.  The diagnosis was hematopyuria 
by history.  

The veteran underwent a subsequent VA examination for 
compensation purposes in May 1998 and has received extensive 
outpatient treatment at the VA Medical Center in El Paso, 
Texas, and at the Beaumont Army Medical Center in El Paso.  
The records relating to this examination and to the treatment 
at these facilities contain no documentation of current 
prostatitis or residuals of prostatitis.  

Under the case law it is well established that a fundamental 
element of a claim for service connection is competent 
evidence of "current disability."  See Rabideau v. Derwinski, 
2 Vet App 141 (1992).  In Brammer v. Derwinski, 3 Vet. App. 
223 (1992), the United States Court of Appeals for Veterans 
Claims (Court) noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  The 
regulatory definition of "disability" is the "...impairment 
of earning capacity resulting from such diseases or injuries 
and their residual conditions..." 38 C.F.R. § 4.1 (2000); 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

In the present case, the evidentiary record does not 
demonstrate either the recurrence of prostatitis or the 
existence of residual disability associated with the episode 
in service.  No further episodes of blood in the semen have 
been reported.  Therefore, no current disability associated 
with prostatitis is currently manifest.  The existence of a 
current disability is in fact the cornerstone of a claim for 
VA disability benefits.  See Degmetich v. Brown, 104 F.3d. 
1328 (1997).  The Court has held that, absent proof of a 
present disability, there can be no valid claim.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that 
prostatitis or residuals thereof was incurred in service.  
Where a preponderance of the evidence is against a claim, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
see also 38 C.F.R. § 3.102 (2002); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  

Service connection for residuals of positive ANA tests

Antinuclear antibodies are defined as autoantibodies directed 
against components of the cell nucleus, e.g., DNA, RNA, 
histone, etc.  They may be detected by immunofluorescence and 
are present in systemic lupus erythematosus and sometimes in 
rheumatoid arthritis and other collagen-vascular diseases 
with autoimmune manifestations.  Dorland's Illustrated 
Medical Dictionary, 26th edition (1985) 88.  

No positive findings on an ANA test were recorded during 
active military service.  In May 1998 the veteran underwent a 
VA examination in conjunction with his claim for VA 
compensation.  The diagnostic and clinical testing performed 
at the examination included an ANA (antinuclear antibody) 
laboratory test, the result of which was reported as 
positive.  The positive finding was characterized as 
"non-significant."  The diagnosis was positive ANA test.  

Post service VA outpatient treatment records from the El Paso 
VA Medical Center covering the period from October 1995 to 
March 2002 are of record.  In mid-January 2002 the veteran 
underwent an ANA test that was found to be positive.  The 
titer was reported as  -1:10.  The report sheet indicated 
that ANA titers equal to or greater than 1:160 are considered 
clinically significant and that titers less than 1:160 were 
not.  

Although a positive ANA finding has been recorded on two 
occasions since service, on both occasions it has been 
characterized as medically insignificant.  This medical 
judgment is not contradicted by any conflicting medical 
opinion in the record, and must be accepted by the Board at 
face value.  Colvin v. Derwinski, 1 Vet. App 171 (1991) (The 
Board may not exercise its own independent medical judgment 
in adjudicating appeals).  Furthermore, there is no medical 
evidence suggesting that the veteran has any underlying 
disorder that would account for the positive test results.  
The findings on these two occasions constitute only abnormal 
laboratory findings and are not shown to represent an actual 
disability in and of themselves for which VA compensation 
benefits are payable.  As explained in greater detail above, 
the essence of a grant of service connection is a finding of 
current disability, and no current disability associated with 
the positive ANA test is shown.  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that 
residuals of a positive ANA test was incurred in service.  
Where a preponderance of the evidence is against a claim, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
see also 38 C.F.R. § 3.102 (2002); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  


Residuals of Ingestion of Pyridostigmine Tablets

Service medical records contain references that the veteran 
consumed pyridostigmine tablets during service (see 
especially the report of the Comprehensive Clinic Evaluation 
Program examination performed in March 1995).  No adverse 
consequences were reported.  Post service medical records 
from the William Beaumont Army Medical Center and VA 
treatment facilities do not document any current disability 
associated with the ingestion of these tablets, nor are any 
described in the reports of VA compensation examinations.  

The absence of any objectively described physical disability 
associated with the ingestion of pyridostigmine tablets is 
sufficient in and of itself to require the denial of service 
connection on the basis that no current disability is 
present.  See Brammer, Degmetich, Rabideau, Gilpin, Id.  

Although the veteran has not specifically alleged entitlement 
to presumptive service connection, it should be noted that on 
July 6, 2001, the Secretary of Veterans Affairs, under the 
relevant statutory authorities, determined that there was no 
basis for establishing a presumption of service connection 
for any illness suffered by Gulf War veterans based on 
exposure to depleted uranium, sarin, pyridostigmine bromide, 
and certain vaccines.  See 66 Fed. Reg. 35702-35710 (July 6, 
2000), and 66 Fed. R eg. 58784-58785 (Nov. 23, 2001).  
Consequently, the law precludes the presumptive grant of 
service connection for exposure to pyridostigmine bromide.  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that 
residuals of pyridostigmine ingestion were incurred in 
service.  Where a preponderance of the evidence is against a 
claim, the benefit of the doubt doctrine does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 2002); see also 38 C.F.R. § 3.102 (2002); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  



ORDER

Service connection for prostatitis claimed as blood in the 
semen is denied.

Service connection for residuals of a positive ANA test is 
denied.  

Service connection for residuals of ingestion of 
pyridostigmine tablets is denied.  



                       
____________________________________________
	Richard B. Frank
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

